Citation Nr: 1520438	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.  

In October 2014, during the course of the appeal, the Veteran claimed entitlement to a TDIU which must be adjudicated with the increased rating claim.  Rice v. Shinseki, 22 Vet.App. 447 (2009) ((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

In February 2015, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  The VA will notify the Veteran if further action is required.


REMAND

The case is remanded for the following actions:

1.  The AOJ must inform the Veteran of the information and evidence necessary to substantiate his claim for TDIU.  

2.  The AOJ must ask the Veteran for the names and addresses of all of the health care providers (VA and non-VA) who have treated him or the facilities (VA and non-VA) where he has been treated for a back disorder and/or PTSD since August 2013.  

Then, the AOJ must ask the health care providers and medical facilities DIRECTLY for the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  The AOJ must ask the General Motors Corporation, DIRECTLY, for copies of any of the Veteran's records documenting illness-related absence from work, and any changes in work-related duties due to service-connected disorders up to 2006. Also request that the Veteran provide any of these  employment records, he may have which address the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

4.  Obtain and associate with the claims folder the report of any recently-generated VA examination to determine the severity of his service-connected PTSD - in particular any dated from January 2015 to date.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain the report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that report must be verified by each federal department or agency from whom it is sought.  

5.  If any relevant information is obtained relevant to the Veteran's claim of service connection for a back disorder, return the report of the June 2008 VA examination of the Veteran's spine to the examining physician.  The VA physician must review the claims file, including the examination report, and determine whether or not the Veteran's back disorder underwent an increase in the underlying pathology since it was first manifested.  If so, the VA examiner must state whether or not such increase is due to the natural progress of the Veteran's spine disorder.  If the increase is not due to the natural progress of the Veteran's spine disorder, the VA examiner must opine whether increase was due to the Veteran's service-connected healed fracture of the right first metatarsal with hallux valgus deformity of the great toe.  

If the physician who performed the June 2008 VA examination is unavailable, the AOJ must transfer the claims folder to a similarly qualified physician for the requested review and opinion.  

For all opinions, the VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  
If the reviewing VA physician is unable to render an opinion without an additional examination, such an examination must be scheduled.  

6. Undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a back disorder and entitlement to an initial rating in excess of 30 percent for PTSD.  The AOJ must also adjudicate the issue of entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


